Case: 13-60028      Document: 00512471595         Page: 1    Date Filed: 12/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-60028                        December 16, 2013
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
LA TIDTUS JONES,

                                                 Plaintiff-Appellant

v.

THE CITY OF ROSEDALE,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 2:12-CV-32


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       La Tidtus Jones, Mississippi prisoner # 162333, appeals the dismissal,
as frivolous, of his 42 U.S.C. § 1983 action against numerous defendants
arising from police actions during an apparent domestic hostage situation and
stand-off. The district court construed Jones’s complaint as alleging excessive
force during his arrest, unlawful entry into his home, unlawful arrest, racial
discrimination, denial of medical care, and denial of reasonable bail.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60028       Document: 00512471595    Page: 2    Date Filed: 12/16/2013


                                  No. 13-60028

      Jones has moved to supplement the record with a recording of the
hearing conducted by the district court under Spears v. McCotter, 766 F.2d 179
(5th Cir. 1985). The motion is GRANTED.
      Nonetheless, in this court, Jones offers only two unsupported assertions
of unlawful entry and denial of medical care. These conclusional assertions do
not establish a constitutional violation. See Oliver v. Scott, 276 F.3d 736, 741
(5th Cir. 2002). Jones also offers a lengthy recitation of general and familiar
legal principles. But he does not attempt to apply these legal principles, even
conclusionally, to the particular facts or defendants of his case or to the district
court’s grounds for dismissing his action. He has thus waived the issues
relevant to his appeal by failing to brief them. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (noting that the
“recitation of familiar rules . . . without even the slightest identification of any
error” is the same as if the plaintiff has not appealed the judgment). His appeal
is DISMISSED AS FRIVOLOUS.
      Because this appeal is frivolous, it counts as a strike under 28 U.S.C.
§ 1915(g), just as the dismissal of the underlying action did. See Adepegba v.
Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996). Jones is warned that if he
accumulates one more strike by bringing another frivolous action or appeal he
will not be allowed to proceed in forma pauperis in any civil action while
incarcerated or detained unless he is in imminent danger of serious physical
injury. See § 1915(g).




                                         2